Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance is seen in, although not limited to, independent claims 1 and 11. The claims are considered allowable, for the same general reason of the parent cases, because the prior art does not teach or suggest the core claim elements of modifying a lesson to a user as claimed based upon comparison to a prior response pattern related to brain region activation, and the claimed passive elicitation. The relevant prior art (Glezermen, etc.), has already been addressed in the parent cases. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715